DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 24, 2020 has been entered.
Applicants previously canceled claims 4 and 11-12.  Claims 1-2 remain withdrawn from consideration, as being directed to a non-elected invention.  Applicants amend claims 3 and 16.  Claims 3, 5-10, and 13-18 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed April 8, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Specification
The disclosure is objected to because of the following informalities: 
The Tables at pages 13, 38-47, 53-54, 60-62, 64, 67, 73-74, 83, 88-89, 95, and 101 are not numbered, but should be numbered consecutively, along with Tables 1-20.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 102, line 23.   Applicant is required to delete the embedded hyperlink .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 3, 5-10, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 16, lines 7-8, it is not clear what is meant by the phrase “relative to the level of histone 3 (H3ac/H3) close to the promoter nucleic acid.”  How close to the promoter must the determining take place?  Must the histone 3 acylation be within a certain number of nucleotides in order to be considered close?

Response to Amendments and Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. §§ 112(a)/first paragraph and 112(b)/second paragraph have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is under 35 U.S.C. § 112(b)/second paragraph, as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636